Citation Nr: 0523775	
Decision Date: 08/29/05    Archive Date: 09/09/05

DOCKET NO.  02-02 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to a compensable disability rating for service-
connected laceration of the chin.


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Dillon, Counsel


INTRODUCTION

The veteran served on active duty from January 1977 to 
January 1981 and from February 1986 to February 1988.  He 
also served on active duty for training and inactive duty for 
training between January 1981 and February 1986; however, 
many of these dates are unconfirmed.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts, that denied the above claim.

In September 2004, the veteran appeared at the Boston RO and 
testified at a personal hearing before the undersigned 
Veterans Law Judge.  A transcript of the hearing is of 
record.

In December 2004, the Board remanded the matter for 
substantive and procedural due process concerns.  The case 
has returned for further appellate review.


FINDING OF FACT

Without good cause, the veteran failed to appear at a VA 
examination scheduled for March 2005.  


CONCLUSION OF LAW

The veteran's failure to report for VA examination requires 
that the claim for an increased rating be denied.  38 C.F.R. 
§ 3.655 (2004).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to submit to complete and support a 
claim and to assist claimants in the development of evidence. 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2004).  In this case, VA's duties have been 
fulfilled to the extent possible.

VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim, (2) that VA will seek to provide, and (3) that the 
claimant is expected to provide.  In what can be considered a 
fourth element of the requisite notice, VA must "also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  38 
C.F.R. § 3.159(b)(1); see 38 U.S.C.A. § 5103A(g).

VA satisfied its duty to notify by means of a December 2004 
letter from the RO to the veteran.  He was told what was 
required to substantiate his increased rating claim and of 
his and VA's respective responsibilities in terms of 
obtaining information and evidence.  The letters explained 
what information or evidence was pertinent to the claim and 
asked the veteran to submit to the RO as soon as possible any 
such evidence.

The RO's December 2004 letter was provided to the veteran 
after the initial adjudication of the claim.  Any defect, 
however, with respect to the timing of the notice was 
nonprejudicial.  There is no indication that the outcome of 
the case has been affected.  All information and evidence 
received after issuance of the notice letter was afforded 
proper subsequent VA process.  As noted above, the veteran 
appeared at a personal hearing in September 2004, and the 
Board remanded the matter in December 2004 for substantive 
and procedural due process concerns.  The veteran was 
provided a meaningful opportunity to participate effectively 
in the processing of his claim.  See Mayfield v. Nicholson, 
19 Vet. App. 103 (2005).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(a), (d); 38 C.F.R. § 3.159(c), (d).  

In a December 2004 letter, the veteran stated that there are 
no other medical documents he wishes to make part of the 
record and requested the Board make its decision on the 
available information.  In a letter received in March 2005, 
he stated he did not wish to submit more information.

In September 2004, the Board remanded the matter to allow for 
re-examination, and the RO accordingly scheduled an 
examination for March 2005.  The veteran failed to report for 
the March 2005 examination, and in his March 2005 letter, he 
indicated that he did not wish to attend any further VA 
examinations.  "The duty to assist is not always a one-way 
street.  If a veteran wishes help, he cannot passively wait 
for it in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence."  See Wood v. Derwinski, 1 Vet. App. 190 (1991).   

The duty to notify and assist having been met by the RO to 
the extent possible, the Board turns to the analysis of the 
veteran's claim on the merits.


II.  Analysis

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes (DCs) identify 
the various disabilities.  Id.  It is necessary to evaluate 
the disability from the point of view of the veteran working 
or seeking work, 38 C.F.R. § 4.2, and to resolve any 
reasonable doubt regarding the extent of the disability in 
the 
veteran's favor.  38 C.F.R. § 4.3.  If there is a question as 
to which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

In July 1990, the RO granted entitlement to service 
connection for a chin laceration.  The RO assigned an initial 
noncompensable rating under Diagnostic Code 7805.  

The veteran submitted a claim for an increased rating in 
October 2000.  He was afforded a VA examination in July 2003; 
however, the Board determined that this examination report 
was inadequate for rating purposes and remanded the case for 
additional examination in September 2004.  An additional 
examination was necessary to identify and assess the severity 
of the veteran's chin laceration as it relates to the revised 
criteria for evaluating skin disabilities, and this was 
explained in the Board's September 2004 remand.

The Appeals Management Center (AMC) wrote to the veteran in 
February 2005 and told him that the VA medical facility near 
him had been requested to schedule him for an examination.  
He was told that the examination was very important and that 
without it his claim may be denied.  He was also told that if 
he could not report, he should contact the medical facility 
to arrange for a more convenient place or time.  He was 
notified of the consequences of failure to report for 
examination.  The VA Medical Center also wrote to the veteran 
and notified him of the time and date of the examination.

The veteran failed to report for the scheduled examination in 
March 2005.  As noted earlier, he stated in his March 2005 
letter that he does not wish to attend any further VA 
examinations.   

When a claimant fails to report for an examination scheduled 
in conjunction with a claim for increase without good cause, 
the claim shall be denied.  38 C.F.R. § 3.655(b) (2004) 
(emphasis added).  Examples of good cause include, but are 
not limited to, the illness or hospitalization of the 
claimant or death of an immediate family member.  In his 
March 2005 letter, the veteran explained that he felt the 



record was clear that he had a permanent scar on his chin and 
that his chin had already been examined.  This does not 
constitute good cause.  

It is noted that the June 2005 supplemental statement of the 
case contained citation to 38 C.F.R. § 3.655(b), such that 
there is no prejudice to the veteran by the Board's 
consideration of this regulation.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Also, he was specifically advised by 
the AMC that his "benefits may be lowered or stopped" if he 
failed to report for the scheduled VA examination.  He was 
therefore notified of both the substance of the regulation 
and of the importance of reporting for examination.  

There is not sufficient medical evidence of record to 
adjudicate the veteran's claim.  Current examination findings 
are necessary to assess his disability, as discussed in the 
September 2004 Board remand.  VA's duty to assist the veteran 
is not a one-way street; he also has an obligation to assist 
in the adjudication of his claim.  Wood v. Derwinski, supra.  
The veteran must be prepared to meet his obligations by 
cooperating with VA efforts to provide an adequate medical 
examination and submitting to the Secretary all medical 
evidence supporting his claim.  Olson v. Principi, 3 Vet. 
App. 480 (1992).  Individuals for whom examinations have been 
authorized and scheduled are required to report for same.  38 
C.F.R. §§ 3.326, 3.327 (2004).

Accordingly, the Board finds that the veteran failed to 
report, without good cause, for VA examination scheduled in 
connection with his claim for an increased rating.  
Consistent with 38 C.F.R. § 3.655(b), the claim must be 
denied.  Because the law is dispositive in this case, the 
claim must be denied on the basis of lack of entitlement 



under the law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994); 
see also VAOPGCPREC 5-04.


ORDER

Entitlement to a compensable disability rating for service-
connected laceration of the chin is denied.


	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


